Ron. E. E. Coons             Opinion Ro. V-852.
CountyAttorney
ShermanCounty                Ret The    proper   basis,   tidttatiJmm0r
strati    ora,    Texas           or felony, for the rosocu-
                                  tlon of an applloan le vho makes
                                  a falas statement on an ap 1%.
                                  cation for an operatorls 1! -
Dear Slrr                         cerise;
                 YOW requeet for an oplnlon Is aubetantlal~y
a8   r0u0m                                                                .
               a ,. . .Laatmcmth a youngmanwas eon-
         vlctea in County Court of Dallam County, Texas,
         or ariv      enapublio    hlghwaywh%le intoxloat-
         ed. Aboo3    ten day8 later he mae to Sherman
         cowa    ana made appllicatica3 QE~the r0m provzid-
         eabythe     Dopartmemt of Public Safety to an
         employee of the Department; 021this #arm la a
         question fiqui~ing whether the appl%oaat has
         ever been convicted of driving a motor vehiolr
         while intoxicated,    and he anaweredlX?oJo'. i .
         The Department 188ned him a llobnse;     Last
         libnday the Orand Jury of Sherman Couffty lndiot-
         ad this man for false swearing . . .
          Bar the purpose of this opinion, your aeaoad
qawstian whioh is aa fellow8 will be ai6Ouma   riretr

                 Vi11 an indictment for false       swearing
         lie   for this violation?"
                 Seotion 6 of Article    6687b,V,CiSi,provides!
               '(a) Every application for an orinlnal or
         renewal of an operator's,   commrcial operatorfs,
         meur's          Uoemw shall be made upon a
         form furnished by the
         ort&ml apDllcatlon shall be
         amlicant before a Demon authorize
         ml&stew oaths, and~offlcers and employebB of
         the Department are hereby authorized to admin-
         later anoh oath8 without charge. No office3
Hon. S; E. Coons, page 2 (V-852)


        or employee of the State shall be permltted
        to make any oharge to adaLnlrter atxth oaths;
        Every said application  shall be aoeompaniea
        by the required fee.
              “(b) Bvery &Ld application rhall state
        the full name, aZT0r    btrth, sex, end nesi-
        dence addrefm of the applicant, and briefly
        aeaoxibe the applicant, @id shall at&e wheth-
        er the applioent baa theretofore been licensed
        ae an operator or ohauff our, and, if so, when
        and by what Sta$e or country, and whether any
        such lioense has OV%P been suspended OF revok-
        ed, or whether an application has ever,bsen
        refused, awl, if 801 the date of and reamn
        for such enspension Pevocatlon, or pefuaal,”
        (lkphasie snppl1ed.j
             Seation 33   or   Article   6687b, V;C,S.,        ii3 a8
r0mtm

               “Any person who makes any false afflda-
        viii, Or hrowlngly   oweam   OP arrim  falrely
        to my matt6r or thing rsguiped by the term
        0r this Act t0 be (IWOPII to OT 8rri*ua,    ir
        gllilty of false   awe=     and upon oonvlction
        shall be punlahable by lne OB Wprieonment
        a0 other persona ocumlt  T ing talse ~weaM.ng
        8re puulshei~le.’
             Seatloa 44 0r AxMole 6687b ie a8               r0ii0w8:

              ‘(a) It ahall be a airSdenmaxm fop any
        person to violate any 4br the provisions 0r
        thirr ALotunlers ruoh violation It! by thlr Aot
        or other laws of this State aeolarea to be a
        felony.
              ‘(b) In addition to any other penalties
        hereinabove provlaod, and unless another pen-
        alty ia in thfe dot OF by the lairs 0r this
        State provided, every person convicted of a
        mlaaemeanor for the violation of any provieion
        of this Act shall be punished b fine of not
        more than Two RtmdPed Dollars ( 3200,OO) 0’
             Article   310, V.PX,        is aa   r0ii0mis
    .




        Hon. EmE. Coons, page 3 (v&52)


                      “Xf any person shall deliberately   a8d
              tilful2    , under oath or affirmation legally
              adminis t Bred, make a false statement by a
              Voluntary deoUmatlon or affldatit,       whioh 3.8
              not required by law or rde ir the eourae cd
              a udicial proo~dinc;,     he is guUty or a
              fr i rq ttwet~~~Lng,
                                 and rhall be panished by oon-
              flnememt Ia the penitentiary fpt leer thm
              two nttr m0re thatt rive ye8w
                   Your fact situation does not refket    vIietheF
        the appliaatlaa IJI question was actual1    sworn to. Aa-
        mung tht thte ia an 0rigLnal appliaa e ian ra an op-
        emto?*    liomss whioh vas properly svom to and is in
        raot m afriaavlt aaa is S'alse it is our opirrlan that
        the same wmeu within the pu&w        0r Sectiar33 of ssid
        Act aria the applicant  could be tndieted and prosecuted
        for a felony for false sweaz%ng.
                    Seotion 33 or A$tlole 6687b, V$,S (., by speoi-
        ;‘,.%l+yp~;r  rring to the false swearing statute (Art*
                     Y indioated conolusively that the Wdng of
        a 1~18~ &iklavit     or false statement lm~~iiagly by aa ap-
        plicant rw an fi+peratarfs llaeme im an original appli-
        catim of a Inattm required by the temm ef Artiela
        6687b to be vepifiea could be indlcted under the pro-?%-
        sions or the “false swsarl.nga rtatttte   and not tmdw the
        general misdaLlwa0P aeations ~0s 68id Aat, If the false
        statement is an affidavit     or is or a matter required to
        be veriiied   uuder Article 6687% and is actually Verified
        ana is false, It should be prosecuted in the appropriate
        manner as a felony and should be subject to the appPo-
        priate def enaes .
                        oanaiaering   now, your first          questiont
                     b0ura  this man have been prosecutea rm
               a tisaemesnor, anb, if so, under vhat provi-
               sion 0r the statutes or !l!exae?”
                        Section   32, papagraph (6) of Article               6687b   is
,       as   r0ii0wat

                        -0   use a false     Or   riOtiti0us     name   02




               newal or’duplicate          thereof-,   OF kno?ilngly to
HOC E; E. Coons, page 4 (V-852)


     make a false statement or knowingly to cancell
     a material fact or otherwise commit a fraud
     in 8ny such application.’
             A false statement is declared to be a felony
only when it is sworn to, the elements of a complete
verification    being required.  However, If these elements
are lacking, it is our opinion that prosecution for a
mlsdemeanor woula lie under the provisions of Section8
32 and 44 inasmuch as the act of making a false state-
ment would constitute a misaeneanor under the provisions
0r this Act.

           Ther8fore, we concluae that if all the elements
of false svearlng 8re present, prosecution would lie un-
der the provisions of Section 33, with pudshment fixed
by Article 310; These elements not being present, the
prosecution would lie under the provlslons 0r Section 32
ma  Section 44.


            One who make8 a false statement in 8n
     orIgina    application for a driver’s license
     yedIng      a matterrequired  by Article 6687b,
       . .,a., Is subject to proseaution for a fel-
     ony fop false sweazdng under Section 33 0r
     said Act with punishment fixed by Article 310,
     V.PX,     If the element8 of false swearing are
     not present, said applicant may be prosecuted
     for a misdemeanor under the protiaions of Ssc-
     tions 32 and 44 of safd Act for m8king a false
     statement.
                                           Yours very truly,
                                     ATTORXET
                                            GEWERAL
                                                  OF TEXAS


                                          L..,
                                     BY
ATTORWEI
       GlTiERAL                                  Burnell Waldrep
                                                       Assistant



L So enrolled   In origlnal   Act.   Probably should have read
  “conceal.”